UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1159



HENRY HUDSON,

                                              Plaintiff - Appellant,

          versus


WESTINGHOUSE SAVANNAH RIVER COMPANY,

                                              Defendant - Appellee,

          and


SAVANNAH RIVER SITE,

                                                          Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Cameron McGowan Currie, District Judge.
(CA-99-1510-1-22BD)


Submitted:   April 17, 2001                   Decided:   May 2, 2001


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.
Henry Hudson, Appellant Pro Se. Charles Franklin Thompson, Jr.,
Timothy James O’Rourke, MALONE & THOMPSON, Columbia, South Caro-
lina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Henry Hudson appeals the district court’s order that granted

summary judgment to Westinghouse in Hudson’s civil action in which

he alleged mistreatment by his former employer due to his disabil-

ity and his race.   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.      Accordingly, we affirm on the

reasoning of the district court.       Hudson v. Westinghouse Savannah

River Co., No. CA-99-1510-1-22BD (D.S.C. Jan. 24, 2001).      We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              AFFIRMED




                                   2